DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pages 7 - 16 have been fully considered.  
Regarding applicant’s remarks on page 7 and 8 pertaining to the IDS, examiner respectfully disagrees. Applicant states that “none of the claims include limitations drawn to generating a 3D volume from 2-D images, however claim 15 states: “and combining the oriented 2-D images to construct the 3-D volume”. Therefore, the requirement of an addition to the IDS is maintained.
Regarding the objection to claims 14 – 17, and 22, the objection due to lack of antecedent basis is withdrawn in light of the applicant’s amendments. 
Regarding the rejection of claims 1, 18, and 24 under 35 U.S.C. 112(a) and (b) on pages 9 and 10, applicant’s arguments are acknowledged and are persuasive. The: “metric from a 2-D plane” recited in the claims is understood to be the output of the “matching algorithm(s)”. Additionally, matching algorithms are known in the art. Therefore, the rejection is withdrawn. 
Regarding the rejection of claims 10, 15, and 21 under 35 U.S.C. 112(a) and 112(b) on pages 8 - 10 applicant’s amendments are acknowledged and examiner agrees that applicant’s amendments render the rejection moot. Therefore, the rejection is withdrawn. 
algorithm does not disclose a similarity metric. However, applicant’s amendments to the claims clarify the similarity metric rendering the rejection moot.  Therefore, the rejection is withdrawn. 
Regarding the rejection of claims 1 – 24 under 35 U.S.C. 101, applicant’s arguments are persuasive. Applicant’s amendments of a “computing a normalized cross correlation algorithm” in claim 16, recites substantially more than the abstract idea as calculation requires complex mathematical computations that cannot be practically done in the human mind as explained by applicant on page 12 of applicant’s remarks. Additionally, examiner agrees that claim 17 contain substantially more than the abstract idea as calculation based on pixel values cannot practically be done in the human mind, as noted by applicant. Therefore, the rejection is withdrawn.
Regarding the rejection 35 U.S.C. 103, applicant’s remarks on pages 19 – 22 are in relation to the prior art not teaching the amended claims. Applicant’s remarks are fully considered but they are ultimately not effective to overcome the art of record and are moot in light of new art. 
Regarding claim 1, applicant explains that Shen is not applicable because “Bn” is not a metric because it is inconsistent with the metric described in the specifications. However, applicant’s argument advocates for reading limitations of the specifications into the claims. The courts have previously explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim” and the latter is 
Furthermore, applicant argues that because “Bn” is obtained via segmentation and not the real time 2-D ultrasound sagittal image, “Bn” does not read on claim 1. 
	However, examiner respectfully disagrees. Paragraph 42 of Shen states: “the doctor aims for the current target and images a 2D plane or scan area/plane that contains a target…..The fan-shaped image output 70 captured from the ultrasound machine is initially captured in the spherical coordinate system. The images are then converted to rectangular system (x, y, z) (i.e, cropped 72 and represented by a unified Cartesian coordinate system 74). The software performs rapid 2D segmentation to delineate the boundary of the scan. This boundary of the scan at current time n is called Bn.” The doctors scanning a current target and imaging it in a 2-D plane is obtaining a “Real time” image as the image is of a current target. Furthermore, although Bn is derived from a segmented image, the segmented image is based on the real-time 2-D image obtained by the doctor. So although Bn is not obtained “directly” from the real-time image but instead “indirectly” via segmentation, Bn is ultimately linked to the real-time 2-D image. Hence Bn reads on the claim as the claim simply states that Bn is “calculated” from the real-time image and generic calculation simply means obtaining something (Bn: the output of 
Applicant may amend the claims of a generic “metric” in claim 1, to further describe the metric explained in applicant’s remarks and applicant may clarify the obtaining of the metric to bypass the teaching of Shen. 


Information Disclosure Statement
Applicant states, on page 5 of the specifications, “non-limiting example of generating a 3-D volume from 2-D images acquired using a freehand probe rotation or translation is described in patent application serial number PCT/US2016/32639, filed May 16, 2016, entitled "3-D US VOLUME FROM 2-D IMAGES FROM FREEHAND ROTATION OR TRANSLATION OF ULTRASOUND PROBE," the entirety of which is incorporated herein by reference”. A listing of a reference in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Applicant should submit any list of references that applicant uses as the basis for an element of applicants invention on an Information Disclosure Statement for consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 15, and 18 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 20080186378 Al), as evidenced by BK Medical Product Data Sheet – Biplane Transducer Type 8808  [See: http://medical-bg.info/resources/8808pd.pdf; also made of record in IDS dated 11/18/2018].

Regarding claim 1, Shen teaches a method (Abstract: “A method”), comprising: 
 obtaining a 3-D volume of anatomy including at least a structure of interest (Claim 1 of Shen: “obtaining a first 3-D prostate [anatomy] image at a first time”); 
acquiring, with an array of an ultrasound probe (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark)” – The product specifications of the biplane transducer Model 8808 from BK Medical is an end-fire and side-fire transrectal ultrasound probe embodied as an transducer array as from the product data sheet), a real-time 2-D ultrasound image (Figure 4, Paragraph 14: “A 2-D plane [2-D image], which is a slice of the current volume Vn at current time An is obtained in real-time”) of the structure of interest in a cavity parallel to a longitudinal axis of the ultrasound probe (Figure 1 – it can be seen that prostate – the structure of interest – is parallel the scanning area of ultrasound probe 10 and the probe can be moved up or down to image the prostate as shown by Figures 3A – 3C ); 
calculating a metric (Paragraph 14: “obtain the boundary Bn”) from a 2-D plane extracted from the 3D volume (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”,  and Paragraph 13: “the second 3-D image/current volume Vn” – Vn represents a 3-D volume) and the real-time 2-D ultrasound sagittal image (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”. (See “Response to Argument” section of this office action for further clarification)) wherein the metric identifies a plane, from sagittal planes of the 3D volume (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – the product specifications of the biplane transducer Model 8808 from BK Medical has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging. Furthermore, Figure 4 depicts the metric (Bn) as a boundary of a 2D image slice from a plane of the 3D volume. Bn is later searched in the 3D volume by being compared to B0 wherein according to Paragraph 44, B0 represents boundaries of the 3-D search volume (“the search volume having the boundaries embedded. This set of boundaries is called boundaries at time 0, or B0”) – Hence the metric Bn is searched for and used to identify the proper plane in the 3-D volume), and a position within the plane, that best fits the real-time 2-D ultrasound sagittal image (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane (...that best matches the current plane Bn) within the search volume”); and 
identifying a current location of the ultrasound probe with respect to the anatomy based on the identified position (Paragraph 37: “A first scan is performed by the probe 10 and computer system 20 to constitute a 3D pre-procedural image data set such as simulated in FIG. 2. A biopsy needle is also modeled on the display, which has a coordinate system so the doctor has the knowledge of the exact locations of the needle and the prostate”).

Regarding claim 2, Shen teaches navigating the probe to the structure of interest based on the current location of the probe in the 3-D volume (Paragraph 46: “ The result of this search gives the transformation needed to rotate and translate (i.e., rigidly) the pre-operatively constructed old model 150 to the current operative situation (i.e., current 3D image 50)” and Paragraph 47: “As a result of the transform, the system then uses α to direct the positioning of the probe-needle device toward the updated plane that contains a target of interest. The doctor updates the position of the probe-needle device”). 

Regarding claim 4, Shen teaches visually displaying the 3-D volume (Paragraph 8: “An apparatus that, in a substantially continuous display a refreshed model on screen with guidance manner, finds and renews the position and shape change of the volume of interest as well as targets of interest within the volume, and display a refreshed model on screen with guidance (an animation) for the entire duration of the procedure) and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane) with graphical indicia overlaid at the identified plane and the identified position (Figure 2 and Paragraph 37: “A prostate surface 50 and biopsy needle 52 are simulated and displayed on a display screen 40 with their coordinates (identified plane and position) displayed in real-time as best shown in FIG. 2). 
Regarding claim 5, Shen teaches the 3-D volume includes anatomical structure (Claim 1 of Shen: “obtaining a first 3-D prostate [anatomy] image at a first time”), and further comprising: segmenting anatomical structure in the real-time 2-D ultrasound sagittal image (Paragraph 14: “As the imaging operator uses the probe, a 2-D plane, which is a slice of the current volume Vn at current time Am is obtained in real-time….Also in real-time, the software and/or hardware performs an automated 2D image segmentation on An to obtain the boundary Bn” – it is known to one having ordinary skill in the art that during intra-operative transrectal ultrasound (TRUS) imaging to visualize the prostate and collect tissue samples, requires doing prostate segmentation in the TRUS image in order to delineate the correct prostate boundaries which are indicated as Bn in Shen. Furthermore the prostate is an anatomical structure) corresponding to the included anatomical structure segmented in the 3-D volume  (Paragraph 14: “The software then uses the new x, y, z space and Bn to search for the corresponding plane that has the same shape and coverage as Bn in the control volume”) and matching the common segmented anatomical structure in the real-time 2-D ultrasound sagittal image and the 3-D volume (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) to identify the plane (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane…(that best matches the current plane Bn) within the search volume”) and the position (Paragraph 14: “This way, the old volume is rotated and translated so that it matches the current position of the object of interest”). 
Regarding claim 6, Shen teaches the probe includes an end-fire array (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that a bi-plane probe includes end-fire transducers),  and further comprising: acquiring the real-time 2-D ultrasound sagittal image with the end-fire array (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”).
Regarding claim 7, Shen teaches the probe includes a biplane probe with a sagittal array and an axial array (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark) – Based on the product data disclosure, Model 8808 has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging.)
Regarding claim 8, Shen teaches generating an axial image (Paragraph 20: “FIG. 4 shows a schematic diagram of capturing a 2D scan” and Figure 4 depicts a 2D axial slice) with data acquired with the axial array (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark) – Based on the product data disclosure, Model 8808 has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging) and determining a similarity between the axial image and a corresponding axial plane in the 3-D volume at the position to validate the identified position (Paragraph 43: “The computer then searches for a plane in a preoperatively constructed 3D model that contains the same prostate information [similarity] as this 2D image 70. The found plane is used to calculate a rotation and/or shift between the old model and the current prostate position. – It is known to one having ordinary skill in the art, that calculating the rotation and/or shift between the old model and new model of the prostate would require determination/validation of the new location of the prostate.)

Regarding claim 9, Shen teaches interpolating an axial image from the 3–D volume and determining a similarity between the axial image and a corresponding axial plane in the 3–D volume at the position to validate the identified position (Shen – Page 6, Claims 15 and 16 of Shen: “The  selecting a first image plane in said first 3-D image, wherein the first image plane includes said target location; selecting a corresponding second image plane in the second 3-D image; and warping a boundary of the first image plane to match a boundary of the second image plane….a position of said target location in said second plane is interpolated based on a transform” – It is known to one having ordinary skill in the art that matching boundaries requires determining similarities.); 

Regarding claim 10, Shen teaches determining a subset of the planes of the 3-D volume to match (Figure 5B: Slices 156 A – E, Figures 5A/5B, and Paragraph 44: “FIGS. 5A and 5B show the process of obtaining a search volume from a previous 3D model of the prostate 50…as shown in FIG. 5A, a search volume is defined by two slices 152, 154 cutting through the old model represent the upper and lower bound of the search volume…in one exemplary embodiment, five non-parallel slices/planes 156A-E are obtained in this volume with their boundaries delineated as shown in FIG. 5B” – Based on Figure 5A it can be seen that the upper bound (152) and lower bound (154) serve as the matching areas of the search volume).

Regarding claim 11, Shen teaches positioning the probe to acquire the real-time 2-D ultrasound sagittal image by translating and rotating the probe to a position of interest (Paragraph 39: “A target location 62…is calculated to be located on top of the lesion 60 for guiding a biopsy needle 12 for sampling the suspected lesion 60” and  Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers [translates and rotates] the probe-needle device”) with a probe support supporting the probe (Paragraph 36: “The probe handle is held by a robotic arm”). 

Regarding claim 12, Shen teaches positioning the probe to acquire the 3-D volume by translating and rotating the probe to a location where an entirety of the structure of interest is visible in the image and rotating the probe through an angular range sufficient to span the (Paragraph 52: “The urologist uses the ultrasound machine 1104 and probe to perform a first-time acquisition of the prostate 3D image 1202. This is done by sampling nonparallel 2D images. The 2D image stack is used to reconstruct to output 3D data 1204” and Paragraph 57: “The doctor is then navigated toward this updated target for sampling” – it is known to one having ordinary skill in the art that to sample multiple images in order to obtain a 2D image stack and produce 3D data, the doctor must rotate the probe multiple times in a range sufficient enough to capture enough 2D stacks to generate a 3D image. Furthermore, Paragraph 18 states: “FIG. 2 shows a 3D image generated using the probe system of FIG. 1” – Figure 2 depicts the entirety of the prostate scanned in figure 1, which indicates that the doctor navigated a sufficient range to capture the full volume) with a probe support supporting the probe (Paragraph 36: “The probe handle is held by a robotic arm”).
Regarding claim 13, Shen teaches freehand positioning the probe to acquire the real-time 2-D ultrasound sagittal image (Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers [freehand positioning] the probe-needle device and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane such that a sagittal image would be obtained).
Regarding claim 14, Shen teaches freehand positioning the probe to acquire the 3-D volume (Paragraph 52: “The urologist uses the ultrasound machine 1104 and probe to perform a first-time acquisition of the prostate 3D image 1202 - it is known to one having ordinary skill in the art a urologist using the probe requires the urologist freehand positioning the probe).

 
Regarding claim 15, Shen teaches rotating the probe about its longitudinal axis (Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers [translates and rotates] the probe-needle device” and Figure 1 – it can be seen that the scanning area of ultrasound probe 10 is parallel to the prostate so as the doctor rotates the probe, it would be rotating around the longitudinal axis of the prostate);
transmitting ultrasound signals and receiving echo signals concurrently with the rotating or the translating the first transducer array (Paragraph 42: “capturing a 2D scan… while the doctor maneuvers [translates and rotates]” – it is known to one having ordinary skill in the art that capturing a 2D scan requires transmitting and receiving ultrasound echoes);
 generating spatially sequential 2-D images of the structure of interest with the received echo signals for the plurality of the angles (Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers” – it is known to one having ordinary skill in the art that as the doctor maneuvers and changes the location of the probe during scanning, the probe will turn in different angels and different 2-D images will be taken at various times which will produce spatially sequential 2-D images); 
identifying a plurality of the angles of the rotating first transducer array (Paragraph 37: “The rectangular box enclosing the 3D image 50 contains three vertical slices of the image obtained from the ultrasound probe 10” – it is known to one of ordinary skill in the art that to obtain the 3D volume using 2D image slices as seen in Figure 2, the 2D images must be oriented on the Cartesian plane as outlined in Figure 2 and orienting on the Cartesian plane inherently requires identification of the proper angles);
Paragraph 52: “The urologist uses the ultrasound machine 1104 and probe to perform a first-time acquisition of the prostate 3D image 1202. This is done by sampling nonparallel 2D images” – it is known to one having ordinary skill in the art that he urologist moving the ultrasound to acquire non-parallel 2D images would have to image in a plurality of directions, each with different angles as the images are non-parallel. Figure 10 supports this analysis as it depicts the ultrasound probe-needle being moved in a plurality of angles via the fulcrum about which it pivots (Paragraph 17))
 and combining the oriented 2-D images to construct the 3-D volume (Paragraph 52: “The 2D image stack is used to reconstruct to output 3D data 1204”).
Regarding claim 18, Shen teaches an apparatus (Abstract: “apparatus”), comprising:
 a sagittal or end-fire transducer array of an ultrasound probe, wherein the sagittal or end-fire transducer array is configured to transmit and receive echoes (Paragraph 7: “An end-fire transrectal ultrasound probe” – it is known to one of ordinary skill that arrays transmit and receive echoes); 
a beamformer configured to process the echoes (Paragraph 7: “An end-fire transrectal ultrasound probe” – it is known to one of ordinary skill in the art that the ultrasound transmission and reception disclosed necessitates beamforming) and generate a real-time 2-D sagittal or end-fire ultrasound image (Figure 4, Paragraph 14: “A 2-D plane [2-D image], which is a slice of the current volume Vn at current time An is obtained in real-time”); 
Shen – Figure 1: “Image System/ CPU”) configured to calculate a metric (Paragraph 14: “obtain the boundary Bn”), from a 2-D plane extracted from the 3D volume (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”,  and Paragraph 13: “the second 3-D image/current volume Vn” – Vn represents a 3-D volume) and the real-time 2-D ultrasound sagittal image (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) to identify a plane, from sagittal or end-fire planes of the 3D volume (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging”). Furthermore, Figure 4 depicts the metric (Bn) as a boundary of a 2D image slice from a plane of the 3D volume. Bn is later searched in the 3D volume by being compared to B0 wherein according to Paragraph 44, B0 represents boundaries of the 3-D search volume (“the search volume having the boundaries embedded. This set of boundaries is called boundaries at time 0, or B0”) – Hence the metric Bn is searched for and used to identify the proper plane in the 3-D volume), and a position within the plane, that best fits the real-time 2-D ultrasound sagittal image (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane…(that best matches the current plane Bn) within the search volume”).
Regarding claim 19, Shen teaches,  an axial transducer array of the ultrasound probe (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark) – Based on the product data disclosure, Model 808 has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging), wherein the navigation processor further generates an axial image with data acquired with the axial array (Paragraph 20: “FIG. 4 shows a schematic diagram of capturing a 2D scan” and Figure 4 depicts a 2D axial slice), and matches the axial image with a corresponding axial plane in the 3-D volume at the position to confirm the identified position  (Paragraph 43: “The computer then searches for a plane in a preoperatively constructed 3D model that contains the same prostate information [similarity] as this 2D image 70. The found plane is used to calculate a rotation and/or shift between the old model and the current prostate position. – It is known to one having ordinary skill in the art, that calculating the rotation and/or shift between the old model and new model of the prostate would require determination/validation of the new location of the prostate.).
Regarding claim 20, Shen teaches a navigation processor (Shen – Figure 1: “Image System/ CPU”) further interpolates an axial image from the 3-D volume and matches the axial image with a corresponding axial plane in the 3-D volume at the position to confirm the identified position (Shen – Page 6, Claims 15 and 16 of Shen: “The  selecting a first image plane in said first 3-D image, wherein the first image plane includes said target location; selecting a corresponding second image plane in the second 3-D image; and warping a boundary of the first image plane to match a boundary of the second image plane….a position of said target location in said second plane is interpolated based on a transform”).

Regarding claim 21, Shen teaches the navigation processor (Shen – Figure 1: “Image System/ CPU”) further determines a subset of the planes of the 3-D volume to match (Figure 5B: Slices 156 A – E, Figures 5A/5B, and Paragraph 44: “FIGS. 5A and 5B show the process of obtaining a search volume from a previous 3D model of the prostate 50…as shown in FIG. 5A, a search volume is defined by two slices 152, 154 cutting through the old model represent the upper and lower bound of the search volume…in one exemplary embodiment, five non-parallel slices/planes 156A-E are obtained in this volume with their boundaries delineated as shown in FIG. 5B” – Based on Figure 5A it can be seen that the upper bound (152) and lower bound (154) serve as the matching areas of the search volume). 
Regarding claim 22, Shen teaches matching the common segmented anatomy in the real-time 2-D ultrasound sagittal image and the 3-D volume (Figure 6 and Paragraph 43: “The computer [navigation processor] then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) to match the real-time 2-D ultrasound image with the sagittal or end-fire planes of the 3-D volume (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane (that best matches the current plane Bn) within the search volume” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark)” – The product specifications of the biplane transducer Model 8808 from BK Medical is an end-fire and side-fire transrectal ultrasound probe embodied as an transducer array as from the product data sheet – it is known to one having ordinary skill in the art that if a bi-plane probe is being used, then sagittal and end fire planes are both captured to make the 3D image and henceforth, the matching will be done using either the sagittal or end fire planes). 
Regarding claim 23, Shen teaches a probe support configured to support the probe (Paragraph 36: “The probe handle is held by a robotic arm”).
Regarding claim 24, Shen teaches, a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a computer processor, causes the processor to (Paragraph 39: “The software contains one or more programming modules, subroutines, computer links, and compilations of executable code, which perform the functions of the imaging system”): 
calculate a metric (Paragraph 14: “obtain the boundary Bn”) from a 2-D plane extracted from the 3D volume (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”,  and Paragraph 13: “the second 3-D image/current volume Vn” – Vn represents a 3-D volume) and the real-time 2-D ultrasound sagittal image (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) wherein the metric identifies a plane, from sagittal planes of the 3D volume (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark)” – The product specifications of the biplane transducer Model 8808 from BK Medical is an end-fire and side-fire transrectal ultrasound probe embodied as an transducer array as from the product data sheet). Furthermore, Figure 4 depicts the metric (Bn) as a boundary of a 2D image slice from a plane of the 3D volume. Bn is later searched in the 3D volume by being compared to B0 wherein according to Paragraph 44, B0 represents boundaries of the 3-D search volume (“the search volume having the boundaries embedded. This set of boundaries is called boundaries at time 0, or B0”) – Hence the metric Bn is searched for and used to identify the proper plane in the 3-D volume), and a position within the plane that best fits the real-time 2-D ultrasound sagittal image (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane… (that best matches the current plane Bn) within the search volume”); and 
identifying a current location of the ultrasound probe with respect to the anatomy based on the identified position (Paragraph 37: “A first scan is performed by the probe 10 and computer system 20 to constitute a 3D pre-procedural image data set such as simulated in FIG. 2. A biopsy needle is also modeled on the display, which has a coordinate system so the doctor has the knowledge of the exact locations of the needle and the prostate”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al.  (US 20080186378 Al) in view of Accomando et al. (WO 2015080716 Al). 
Regarding claim 3, Shen teaches displaying the 3-D volume (Paragraph 8: “An apparatus that, in a substantially continuous display a refreshed model on screen with guidance manner, finds and renews the position and shape change of the volume of interest as well as targets of interest within the volume, and display a refreshed model on screen with guidance (an animation) for the entire duration of the procedure) and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane.) 
Shen does not teach displaying the 3-D volume with the real-time 2-D sagittal image superimposed. 
However, Accomando in the same field of ultrasound imaging teaches displaying a 3–D volume a 2–D ultrasound sagittal image superimposed there over at the identified plane and the identified position (Accomando – Page 5, Lines 4–6: “The method further includes visually displaying the first 3D imaging data with the 2D imaging data superimposed over at the corresponding plane located in the first 3D imaging data” and Page 13, Line 16: “the 3D volumetric structural imaging data is displayed with the 2D US plane superimposed thereover at the location (position) of the corresponding 2D plane”).
 It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teachings of generating a 3-D volume and real-time 2-D image of Shen with the teaching of superimposing images in Accomando in order to allows the user to visually see where the US probe is currently located relative to the target tissue(s) of interest (Accomando: Page 6 – Line 31).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20080186378 Al) in view of Silva et al. (“2D-3D Rigid Registration to Compensate for Prostate Motion During 3D TRUS-Guided Biopsy”). 

Regarding claim 16, Shen teaches obtaining a 3-D volume of anatomy including at least a structure of interest and a real-time 2-D ultrasound image and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane). 
Shen does not teach normalized cross-correlating. 
However, Silva, in the same filed of transrectal ultrasound guided imaging and solving the same problem of compensation for prostate motion during the imaging procedure, teaches a similarity metric by computing a normalized cross-correlation with pixel values of the real-time 2D ultrasound sagittal image and the sagittal planes of the 3D value (Page 1 – Methods: The authors implemented an intensity-based 2D-3D rigid registration algorithm optimizing the normalized cross-correlation (NCC) metric using Powell’s method. The 2D TRUS images acquired during the procedure prior to biopsy gun firing were registered to the baseline 3D TRUS image acquired at the beginning of the procedure” (emphasis added) – it is known to one having ordinary skill in the art that intensity-based registration uses pixel intensity). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of acquiring 2-D sagittal images and a sagittal plane of a 3-D images in Shen with the teaching of cross correlation of 2-D and 3-D images taught in Silva in order to compensate for the prostate motion and deformation by registering the preacquired 3D image to the live 2D images acquired throughout the procedure as a means of improving the targeting accuracy of a biopsy system without mechanical stabilization of the probe during biopsy (Silva: Page -2 – Paragraph 2 and 3). 

Regarding claim 17, Shen teaches obtaining a 3-D volume of anatomy including at least a structure of interest and a real-time 2-D ultrasound image and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane).
 Shen does not teach normalized-cross-correlating. 
However, Silva, in the same filed of transrectal ultrasound guided imaging and solving the same problem of compensation for prostate motion during the imaging procedure, teaches (Page 1 – Methods: The authors implemented an intensity-based 2D-3D rigid registration algorithm optimizing the normalized cross-correlation (NCC) metric using Powell’s method. The 2D TRUS images acquired during the procedure prior to biopsy gun firing were registered to the baseline 3D TRUS image acquired at the beginning of the procedure” (emphasis added) – it is known to one having ordinary skill in the art that intensity-based registration uses pixel intensity). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of acquiring 2-D sagittal images and a sagittal plane of a 3-D images in Shen with the teaching of cross correlation of 2-D and 3-D images taught in Silva in order to compensate for the prostate motion and deformation by registering the pre-acquired 3D image to the live 2D images acquired throughout the procedure as a means of improving the targeting accuracy of a biopsy system without mechanical stabilization of the probe during biopsy (Silva: Page -2 – Paragraph 2 and 3). 

Conclusion
The prior art made of record but unavailable due to priority dates is considered pertinent to applicant's disclosure. Refer to form PTO-892. Zhao et al. teaches normalized cross-correlation of 2D images based on pixel intensity. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793